Citation Nr: 0531751	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  05-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the rating decisions and the veteran's 
December 2004 Notice of Disagreement address service 
connection for both bilateral hearing loss and tinnitus.  The 
July 2005 Statement of the Case addressed both issues.  
However, the veteran's Substantive Appeal indicates that he 
is appealing the issue of service connection for bilateral 
hearing loss only.  Thus, the issue of service connection for 
tinnitus is not before the Board.  38 C.F.R. § 20.202 (2005).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is competent evidence showing that the veteran has 
a current bilateral hearing loss disability that is related 
to noise exposure during his period of active service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.303, 
3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran seeks service connection for 
bilateral hearing loss.  The veteran alleges that he incurred 
bilateral hearing loss as a result of exposure to noise while 
working as an aircraft mechanic during active service.  The 
veteran's service personnel records (SPRs) establish that he 
served at Barber's Point, Hawaii.  The veteran submitted 
evidence that Barber's Point was an aviation hub for the Navy 
during World War II.  The veteran's separation documents 
indicate that he was trained as a mechanic.  There is no 
negative evidence regarding the veteran's service as an 
aircraft mechanic or his exposure to noise during active 
service.  Noise exposure during service is clearly indicated. 

The March 2004 VA audiology progress note shows that the 
veteran currently has a hearing loss disability for VA 
purposes.  The note also indicates that the veteran's current 
hearing loss disability is related to noise exposure during 
his period of active military service. 

The RO stated in the July 2005 statement of the case (SOC) 
that the March 2004 audiology progress note was insufficient 
because it simply restated history as reported by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
However, the opinion provides more than a mere recitation of 
history given by the veteran.  The March 2004 audiology 
progress note states that, in the opinion of the audiologist, 
the veteran's hearing loss is more likely than not the result 
of his noise exposure during military service.  The Board 
emphasizes that there is no contrary medical opinion of 
record.

In any event, pursuant to the VCAA, the March 2004 audiology 
progress note would, at a minimum, require VA to seek another 
medical opinion.  38 U.S.C.A. § 5103A(d).  However, the Board 
finds sufficient evidence to grant service connection without 
remanding this case to the RO for a medical nexus opinion.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  However, in adjudicating this claim, the 
Board has also considered the doctrine of reasonable doubt.  
As the U.S. Court of Appeals for Veterans Claims (Court) has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on the above, the Board finds that the evidence 
supports service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2004, as well as information provided in the 
October 2004 and July 2005 rating decisions and the July 2005 
SOC, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2005 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

If any defects in VA's VCAA compliance are found, they are 
not prejudicial to the veteran because this decision is fully 
favorable.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


